           Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

SCOTTIE LEWIS,                                  )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )         CASE NO. _______________
                                                )
GEORGIA POWER                                   )
COMPANY, THE                                    )
SOUTHERN COMPANY                                )
                                                )
        Defendants.                             )

                                            COMPLAINT

        COMES NOW Scottie Lewis (“Mr. Lewis” or “Plaintiff”), Plaintiff in the above-captioned

matter, and files his Complaint showing the Court as follows:

                                         INTRODUCTION

                                                    -1-

        This Complaint is an action for unlawful discrimination and retaliation under The

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. Mr. Lewis was unlawfully terminated

on May 15, 2019, after Georgia Power refused to make reasonable accommodations for his vision

problem.

                                                    -2-

        By letter mailed July 8, 2019, Mr. Lewis received a notice of his right to sue from the Equal

Employment Opportunity Commission for his Americans with Disabilities Act claim. A copy of

that right to sue notice is attached hereto as Exhibit “A.” This Complaint is filed within ninety

(90) days of Plaintiff’s receipt of his right to sue notice.
          Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 2 of 10




                                 JURISDICTION AND VENUE

                                                 -3-

       This Court has subject-matter jurisdiction over Plaintiff’s federal claims under 28 U.S.C.

§§ 1331 and 1343(a)(4).

                                                 -4-

       Venue is proper under 28 U.S.C. 1391(b)(2) because a substantial part of the events giving

rise to the claim occurred in this District and Division.

                                             PARTIES

                                                 -5-

       Plaintiff Scottie Lewis is an individual residing in Leary, Georgia.

                                                 -6-

       Defendant Georgia Power Company is a domestic corporation organized under the laws of

the State of Georgia with its principal place of business at 241 Ralph McGill Boulevard, Atlanta,

Georgia 30308-3374. It may be served with process by service upon its registered agent, Kevin

Pearson, at 241 Ralph McGill Boulevard, NE, Bin 10180, Atlanta, Georgia 30308-3374, pursuant

to Fed. R. Civ. P. 4.

                                                 -7-

       Defendant The Southern Company is a foreign corporation organized under the laws of

the State of Delaware with its principal place of business at 30 Ivan Allen Jr. Boulevard, Atlanta,

GA 30308. It may be served with process by service upon its registered agent, Sterling A.

Spainhour, at 30 Ivan Allen Jr. Boulevard, Atlanta, GA 30308, pursuant to Fed. R. Civ. P. 4.

                                                 -8-

       Defendant Georgia Power Company is a wholly-owned subsidiary of The Southern
         Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 3 of 10




Company.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                                               -9-

       Mr. Lewis began working for Georgia Power Company eighteen years ago. Georgia

Power required him to maintain a commercial driver’s license (CDL) in order to drive a

commercial vehicle as part of this employment as a lineman in transmission line maintenance.

                                               -10-

       Mr. Lewis had a form of blindness in his right eye when he was hired by Georgia Power

Company.

                                               -11-

       This blindness is a disability as defined by the Americans with Disabilities Act.

                                               -12-

       Due to this disability, Mr. Lewis requires a vision exemption from the Federal Motor

Carrier Safety Administration in order to obtain a medical card for a commercial driver’s license.

                                               -13-

       Mr. Lewis obtained his vision exemption, and his medical card for his CDL, every year

he was employed by Georgia Power.

                                               -14-

       Mr. Lewis is not in control of the length of time that the process to obtain the medical

card takes once he has submitted the required paperwork to the Federal Motor Carrier Safety

Administration.
         Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 4 of 10




                                              -15-

       Mr. Lewis’s medical card was due to expire on May 8, 2019. He began the process of

obtaining the vision exemption in order to renew his medical card in November 2018.

                                              -16-

        As of May 15, 2019, Mr. Lewis was still waiting on the exemption paperwork, but he

had been assured by the Federal Motor Carrier Safety Commission that it was being processed.

                                              -17-

       Mr. Lewis informed his supervisor of this situation and asked to remain employed but not

drive a commercial vehicle until his vision exemption paperwork arrived.

                                              -18-

       On at least one other occasion, in 2017, he had been allowed to remain in his position

after the expiration of his CDL while awaiting his medical card.

                                              -19-

       Driving a commercial vehicle was not necessary to his job. He drove a Georgia Power

commercial vehicle approximately four times per month only.

                                              -20-

       Despite how infrequently he drove a commercial vehicle, Georgia Power refused to

accommodate this request. Mr. Lewis was fired on May 15, 2019, for failure to have a current

CDL.

                                              -21-

       Mr. Lewis was informed by the Federal Motor Carrier Safety Administration on May 31,

2019, that his vision exemption had been approved.
          Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 5 of 10




                        COUNT I – FAILURE TO ACCOMMODATE

                   Violation of the Americans with Disabilities Act of 1990,
                                   42 U.S.C. §§ 12101-12117

                                               -22-

       Plaintiff re-alleges Paragraphs 1-21 of Plaintiff’s Complaint as if fully stated herein.

                                               -23-

       Defendants’ decision to terminate Plaintiff’s employment was directly related to, and

caused by, Plaintiff’s blindness.

                                               -24-

       Defendants’ discriminatory decision to terminate Plaintiff’s employment because of his

disability and without providing him with a reasonable accommodation as required by the

Americans with Disabilities Act, constitutes unlawful discrimination in violation of 42 U.S.C. §

12111, et seq.

                                               -25-

       Plaintiff is a “qualified individual with a disability” under 42 U.S.C. § 12111(8).

                                               -26-

       Defendants regarded Plaintiff as having a disability.

                                               -27-

       Defendants are a “covered entity” under 42 U.S.C. § 12111(2).

                                               -28-

       Plaintiff requested reasonable accommodations from Defendants which would not have

created any undue hardship on Defendants to grant.
          Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 6 of 10




                                                -29-

        Defendants unreasonably denied Plaintiff’s requests for reasonable accommodations for

his disability.

                                                -30-

        Defendants’ discriminatory actions described above have caused Plaintiff to suffer lost

past, future wages, benefits, compensatory damages for physical ailments and emotional distress,

all in an amount to be proven at trial. Further, Plaintiff is entitled to recover punitive damages

from Defendants to punish Defendants and to deter them from such conduct in the future.

                                                -31-

        As a further direct and proximate result of Defendants’ violation of 42 U.S.C. § 12111, et

seq., Plaintiff has been compelled to retain the services of counsel in an effort to enforce the terms

and conditions of the employment relationship with Defendants and thereby has incurred, and will

continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees and costs be awarded.

                     COUNT II – TANGIBLE EMPLOYMENT ACTION

                   Violation of the Americans with Disabilities Act of 1990,
                                   42 U.S.C. §§ 12101-12117

                                                -32-
        Plaintiff re-alleges Paragraphs 1-31 of Plaintiff’s Complaint as if fully stated herein.

                                                -33-

        Defendants’ decision to terminate Plaintiff’s employment was directly related to, and

caused by, Plaintiff’s disability and his request to not be required to drive a commercial vehicle

until his medical card arrived.

                                                -34-

        Plaintiff suffered a tangible employment action—termination of his employment—because
          Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 7 of 10




of Defendants’ discriminatory decision to terminate Plaintiff’s employment because of his

disability in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

                                                -35-

       Plaintiff is a “qualified individual with a disability” under 42 U.S.C. § 12111(8).

                                                -36-

       Defendants regarded Plaintiff as having a disability.

                                                -37-

       Defendants are a “covered entity” under 42 U.S.C. § 12111(2).

                                                -38-

       Defendants’ discriminatory actions described above have caused Plaintiff to suffer lost

past, future wages, benefits, compensatory damages for physical ailments and emotional distress,

all in an amount to be proven at trial. Further, Plaintiff is entitled to recover punitive damages

from Defendants to punish Defendants and to deter them from such conduct in the future.

                                                -39-

       As a further direct and proximate result of Defendants’ violation of 42 U.S.C. § 12111, et

seq., Plaintiff has been compelled to retain the services of counsel in an effort to enforce the terms

and conditions of the employment relationship with Defendants and thereby has incurred, and will

continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees and costs be awarded.

                                 COUNT III – RETALIATION

                   Violation of the Americans with Disabilities Act of 1990,
                                   42 U.S.C. §§ 12101-12117

                                                -40-

       Plaintiff re-alleges Paragraphs 1-39 of Plaintiff’s Complaint as if fully stated herein.
          Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 8 of 10




                                                -41-

       Plaintiff requested reasonable accommodations from Defendants.

                                                -42-

       In response, Defendants unlawfully retaliated against Plaintiff by terminating his

employment.

                                                -43-

       Defendants’ decision to terminate Plaintiff’s employment was directly related to, and

caused by, Plaintiff’s request for these reasonable accommodations.

                                                -44-

       Defendants’ actions violated 41 U.S.C. § 12203.

                                                -45-

       Defendants’ unlawful actions have caused Plaintiff to suffer lost past, future wages,

benefits, compensatory damages for physical ailments and emotional distress, all in an amount to

be proven at trial. Further, Plaintiff is entitled to recover punitive damages from Defendants to

punish Defendants and to deter them from such conduct in the future.

                                                -46-

       As a further direct and proximate result of Defendants’ violation of 42 U.S.C. § 12111, et

seq., Plaintiff has been compelled to retain the services of counsel in an effort to enforce the terms

and conditions of the employment relationship with Defendants and thereby has incurred, and will

continue to incur, legal fees and costs. Plaintiff requests that attorney’s fees and costs be awarded.
      Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 9 of 10




   WHEREFORE, Plaintiff demands the following relief:

A. That the Court declare that the Defendants’ actions complained of herein violated

   Plaintiff’s rights secured under Title I of the Americans with Disabilities Act, 42 U.S.C. §

   12101, et seq.;

B. that the Court permanently enjoin the Defendants from engaging in any employment policy

   or practice that discriminates against individuals on the basis of disability;

C. that the Court order the Defendants to place Plaintiff in the same position he would have

   occupied absent the Defendants’ unlawful actions, with all compensation and benefits he

   would have received in such position, or in the alternative, to award Plaintiff front pay,

   back pay, and benefits;

D. that compensatory and punitive damages be awarded to the Plaintiff against the

   Defendants, including damages for lost compensation and profits, physical injury, pain and

   suffering and emotional distress;

E. that the Plaintiff recover prejudgment interest on any awarded lost compensation and

   profits;

F. that the Court award Plaintiff his attorney’s fees and costs;

G. that the Plaintiff be awarded such other relief that the Court deems just and proper; and

H. that the within action be tried to a jury.

   Respectfully submitted this 4th day of October, 2019.

                                           HOWELL LAW FIRM

                                           /s/ Robert D. Howell
                                           Robert D. Howell
                                           Georgia Bar No. 372598
                                           Melissa D. Peeler
                                           Georgia Bar No. 570405
        Case 1:19-cv-00173-LAG Document 1 Filed 10/04/19 Page 10 of 10




P.O. Box 100
Moultrie, Georgia 31776
Tel: 229-985-5300
Fax: 229-891-3378
robert.howell@southgalaw.com
